Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/934,183 filed on July 21, 2020. 
Claims 1-20 are pending;
Claims 1-20 are rejected.
Priority
The application claims priority under 35 U.S.C. 119(e) to U.S. provisional application No. 62/518,034 filed on June 12, 2017, provisional application no. 62/876,940 filed on July 22, 2019, provisional application no. 62/988,030 filed on March 11, 2020 and provisional application no. 63/002,495 filed on March 31, 2020.
 The application claims priority under 35 U.S.C. 120 as a continuation-in-part application to U.S. non-provisional application No. 16/251,581 filed on July 18, 2019, which claims priority to U.S. application no. 15/785,148 filed on October 16, 2017, now Patent No. 10,187,443.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020, December 10, 2021, June 3, 2021 and December 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kiefer et al. (U.S. 2017/0214947).
Regarding claim 1, Kiefer disclosed a method of an electronic device for selective encryption of content to be encoded into a container, the method comprising: 
receiving, by a processor of the electronic device, a plurality of content items for encoding into a container (Kiefer disclosed in [0073], Fig. 8 and [0111] that a source encoder 12 ingests source content), wherein each one of the plurality of content items is associated with a content key value (Kiefer, [0077] disclosed “title ID” that is equivalent to a content key value); receiving, by the processor, one or more content selections from among the plurality of content items (Kiefer, [0111] disclosed that “portions of the encoded frames can be encrypted using a frame key”, meaning that said portions must first be selected through certain means); 
retrieving, by the processor, encryption data for use in encrypting the one or more content selections (Kiefer, [0073], “source encoder 12 … obtains a title ID and common cryptographic information from a content distribution server 14 that the content distribution server assigns to the source content”); 
encrypting, by the processor, at least one content selection of the one or more content selections using an encryption key derived using the encryption data (Kiefer, Fig. 8 and [0111] disclosed that “portions of the encoded frames can be encrypted using a frame key selected from a set of frame keys.” by the source encoder); 
for the encrypted at least one content selection, associating, by the processor, a corresponding content key value of the encrypted at least one content selection with the 
encoding, by the processor, the associated corresponding content key value of the encrypted at least one content selection and the encryption data into the container (Kiefer, Fig. 8 and [0111], “The common set of frame keys is also encrypted (108) and the process writes (110) a DRM header including the encrypted set of frame keys to each container file”); and 
encoding, by the processor, the encrypted at least one content selection (Kiefer, [0111, 0112], “The encoded and/or encrypted frame can then be written (126) to the BlockGroup element.  When the entire source video stream is determined (127) as being encoded and protected, then the process is complete”) and remaining content items of the plurality of content items into the container (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Claim 11 recites substantially the same subject matter as claim 1, in device form rather than method form. Therefore it is rejected with the same rationale as claim 1.
Regarding claims 2 and 12, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed wherein the encrypted at least one content selection is encoded into the container as encrypted content (Kiefer, [0073, 0111-0112] disclosed that a portion of the source content can be encrypted) and the remaining content items of the plurality of content items are encoded into the container as unencrypted content (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Regarding claims 3 and 13, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
The encryption and encoding process disclosed by Kiefer in Figs. 8-9 and [0067, 0073, 0111-0112], as explained in the rejection of claim 1, can be applied to any selection of source media content). 
Regarding claims 4 and 14, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
retrieving, by the processor, second encryption data; encrypting, by the processor, another content selection of the one or more content selections using another encryption key derived using the second encryption data; for the encrypted other content selection, associating, by the processor, another corresponding content key value of the encrypted other content selection with the second encryption data; encoding, by the processor, the associated other corresponding content key value of the encrypted at least one content selection and the second encryption data into the container; and encoding, by the processor, the encrypted other content selection into the container (The encryption and encoding process disclosed by Kiefer in Figs. 8-9 and [0067, 0073, 0111-0112], as explained in the rejection of claim 1, can be applied to any selection of source media content; see the rejection rationale for claim 1). 
Regarding claims 5 and 15, Kiefer disclosed the subject matter of claims 4 and 14. Kiefer further disclosed
Kiefer, [0111, 0112], “The encoded and/or encrypted frame can then be written (126) to the BlockGroup element.  When the entire source video stream is determined (127) as being encoded and protected, then the process is complete”) and the remaining content items of the plurality of content items are encoded into the container as unencrypted content (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Regarding claims 6 and 16, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
 wherein the processor uses the encryption data to derive the encryption key from a passphrase provided to the processor (Keifer, [0116] disclosed that “the frame keys record 134 is typically encrypted using one or more encryption keys”; said encryption keys are equivalents of the passphrase). 
Regarding claims 7 and 17, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
decoding the container into decoded content (Kiefer, [0010-0011, 0025-0026] disclosed the decoding process); 
receiving a request to access the encrypted at least one content selection (Kiefer, [0015, 0026], “requesting a top level index file identifying a plurality of alternative streams of protected content using a playback device”); 
identifying, from the decoded content, the associated corresponding content key value for the at least one content selection (Kiefer, [0093], “the common cryptographic information utilized to protect alternative streams of video content is a set of frame keys in many embodiments of the invention and the DRMInfo element can also include an index to a specific frame key in the set of frame keys that can be utilized to access the encrypted block of data in the clear”); 
retrieving the encryption data associated with the identified associated corresponding content key value (Kiefer, [0010], “parse the BlockGroup element to obtain a DRMInfo element indicating at least a portion of the protected frame of video that is encrypted using an encryption key from the set of encryption keys”); and 
decrypting the encrypted at least one content selection (Kiefer, [0010, 0111], “decrypt the encrypted portion of the protected frame of video using the identified portion of the common cryptographic information”). 
Regarding claims 9 and 19, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
 wherein the at least one content selection includes text data (Kiefer, Fig. 4c, the Cluster “Subtitle” is text data that is also encrypted). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as obvious over Kiefer (U.S. 2017/0214947).
Regarding claims 8 and 18, Kiefer disclosed the subject matter of claims 7 and 17. Kiefer further disclosed
wherein decrypting the encrypted at least one content selection includes: receiving a passphrase by the processor; deriving a decryption key using the passphrase and the encryption data; and decrypting the encrypted at least one content selection using the derived decryption key (Kiefer disclosed in [0116] that “the frame keys record 134 is typically encrypted using one or more encryption keys.  The encryption key(s) used to encrypt the frame key record 134 can be securely provided to an individual playback device using any of a variety of techniques appropriate to a specific application.”; the frame key disclosed by Kiefer anticipates the “decryption key” in the claim and Kiefer’s “one or more encryption keys” that are used to encrypt the frame keys record 134 are equivalent to “a passphrase” in the claim. Although Kiefer did not explicitly disclose that the one or more encryption keys can be in the form of a passphrase, using a passphrase as such encryption keys is well-known in the art).
Regarding claims 10 and 20, Kiefer disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
wherein the associated corresponding content key value of the encrypted at least one content selection and the encryption data are encoded into a key value storage portion of the container separate from a content data portion of the container in which the encrypted at least one content selection is encoded (Kiefer, [0086] disclosed that “each container file includes information concerning the encoded media contained within the container file and an index to the encoded media within the container file and the top level index file indicates the portions of each container file containing this information.”; said disclosure combined with Kiefer’s disclosure in Fig. 5 would have made it obvious that the index to the encoded media could be in the form of key value). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
1/24/2022